Opinion
per Curiam,
This was a motion by J. W. Tompkins, respondent, to have inserted in the Brief in this case, the order for judgment in the case of Tompkins v. Barr, rendered by the Circuit judge after' the hearing of this case, the purpose being to furnish additional ground for sustaining the Circuit decree by showing that the rights of the appellants had been determined and settled in said case of Tompkins v. Barr. The motion was refused, the court saying that they could not incorporate in the case as made for appeal, evidence of a fact which occurred after the trial below, and which was not, nor could have been, introduced there.